DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group IV, corresponding to Claims 1, 5, 6 in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the following ground(s) that is/are not found persuasive because:
Applicant discusses, page 2-3, material selection as discussed in the specification and that the fins have an “aerodynamic shape as blades of a turbine” as discussed in the specification, and that therefore these features are required structure in claim 1.
The office respectfully disagrees. It is improper to “read in” limitations into the claim scope from the specification. The office reads claim terms under the Broadest Reasonable Interpretation (BRI) of the claim terms in light of their plain meaning to one of ordinary skill in the art. An explicit definitions for terms present in the claims is an example of a situation where the claim language is not read under BRI, but rather as defined by the explicit definition. The portions of the specification cited by applicant do not rise to the level of an explicit definition, and therefore those sections do not override the BRI of the claim terms as read by one of ordinary skill in the art. The language presented in the claims determines the patentable scope of the claim language.
The office further notes that it appears that Claim 3/5 includes language that requires features of an “aerodynamic shape as blades of a turbine”, and therefore those limitations inherently cannot be considered to be required in Claim 1 by the office or even applicant themselves, as those limitations are explicitly indicated by applicant as a further patentable difference between Claims 1 and 3/5 by the nature of being presented as a dependent claim.
Applicant asserts, page 3, that Landis fails to disclose the directional fins being evenly distributed between panels 94/96 and separate interior 100 into substantially equal portions of structural support, see Fig6/8.
The office respectfully disagrees. The reinforcement pins 172 are evenly located between panels 94/96
https://www.dictionary.com/browse/evenly, 1: level; flat; smooth; without surface irregularities, 2: on the same level; in the same plane or line; parallel, 5: equal in measure or quantity, 6: divisible by two, as a number, 10: equally balanced or divided; equal.
Applicant asserts, page 3, that reinforcement pins 172 do direct fluid flow.
The office respectfully disagrees, as reinforcement pins 172 implicitly direct cooling fluid around itself as the cooling fluid travels to perforations 112 as the reinforcement pins 172 are solid and therefore the fluid flow cannot flow through the solid construction of the reinforcement pins 172 themselves, and therefore must be directed around the reinforcement pins 172.
Applicant asserts, page 3, that the International Search Authority did not make a finding of Lack of Unity.
The office respectfully notes that the USPTO is not bound one way or the other based on what the International Search Authority may or may not have decided in the context of Lack of Unity.
The requirement is still deemed proper and is therefore made FINAL.

Claim 2-4, 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2021.


Response to Amendment

Claims 1-10 are pending:
Claims 2-4, 7-10 are withdrawn
Claims 1, 5, 6 are examined on the merits


First Action Interview Pilot Status
	Per Requirement III.3 of the First Action Interview Pilot Program, the instant application is withdrawn from the First Action Interview Pilot Program due to applicant responding to the election requirement with traverse.

	The office notes that, as with any application, the office would be available for an interview if requested by applicant.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/16/2020 is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
Page11Line33-36
Possible trade name or mark, if so: The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ®
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks
Page12Line18-20
Possible trade name or mark: if so: see the discussion in the above bullet
Appropriate correction is required.


Drawings
The drawings are objected to because:
Fig1
Reference character 1141 pointing at 1162 appears to be incorrect
If the above is true, then the current 1162 also appears to be incorrect
Fig3
Reference character F.sub.R is missing, per Page8Line21
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Objections
Claims are objected to because of the following informalities:  
General
Inconsistent application of antecedent basis indication term, i.e. “said” verses “the”, for an individual given claim structure. 
The instant objection is extended to all instances of the instant issue.
Claim 1
Each claim element or step of the claim should be separated by a line indentation. See MPEP 608.01(i).
L2-3, “said distribution element” lacks formal antecedent basis
The instant objection is extended to all instances of the instant issue
L13, “said outlet through-perforations” lacks formal antecedent basis
The instant objection is extended to all instances of the instant issue
Claim 5
Preamble “The distribution element” lacks formal antecedent basis
The instant objection is extended to all instances of the instant issue
L4, add a transitional phrase to make it clearer that “at least two other fins” is a new antecedent basis structure being introduced
An addition of “and”, or another equivalent transition, appears to overcome the instant objection
Claim 6
Preamble “The distribution element” lacks formal antecedent basis
The instant objection is extended to all instances of the instant issue
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L2, limitation “it” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds the cited limitation as either the support structure or the wall or the cooling fluid distribution element may or may not be the corresponding structure
Claim 5
L3, “the axis of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3, “substantially equidistant” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “substantially”, as two of ordinary skill in the art could reasonably come to two different scope determinations and the claim language, nor the specification, provides guidance to those of skill to come to a uniform determination of the claim scope.
L6, “said increasing central axis” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and 
Claim 6
L2, “said first fin” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2, “said central axis” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation antecedently depends from the structure of Claim 5 L2-3 or the structure of Claim 5 L6.
L3, “said second fin” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2, “said central axis” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation antecedently depends from the structure of Claim 5 L2-3 or the structure of Claim 5 L6.
L2-4 renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the limitations of claim 6 are providing further definition to the angle limitations which narrow the scope of claim 5, or if the limitations of claim 6 are providing angle and fin structure limitations that are in addition to those disclosed in claim 5, or if the limitations of claim 6 are “overwriting” the fin/angle limitations of claim 5.
The third interpretation invokes a rejection under 35 USC 112d, as discussed below.
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6
Under the third interpretation caused by indefinite nature of the construction of claim 6 as discussed above; the first/second fins having their corresponding inclination ranges fails to include all the limitations of claim 5, as the new limitations of claim 6 are overwriting the requirement of claim 5 for each fin to have a single angle of alpha or beta. Therefore Claim 6 is in improper dependent form as it fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landis (US 4,187,054).
Claim 1
Landis discloses:
“A cooling fluid distribution element (impinge 92) intended to be fixed to a support structure for supplying cooling fluid to a wall (wall 30 of band 16) to be cooled facing it, 
said distribution element comprising 
a body (panel 94/96) defining a cooling fluid distribution internal volume (plenum 100) and 
a multi-perforated plate which delimits said cooling fluid distribution internal volume (panel 96) and 
comprises a plurality of outlet through-perforations (perforations 112) which put said cooling fluid distribution internal volume into communication with said wall to be cooled (best seen Fig2), 
the distribution element comprising an inlet orifice (supply tube 102) opening into said cooling fluid distribution internal volume (best seen Fig4/6), wherein said cooling fluid distribution internal volume includes 
directional fins (reinforcement pins 172) evenly distributed inside said cooling fluid distribution internal volume between two lateral faces of said cooling fluid distribution internal volume (best seen Fig6/8, reinforcement pins 172 are evenly located between panels 94/96) and supporting a ceiling surface joining said two lateral faces (best seen Fig6/8, reinforcement pins 172 are reinforcement support between panels 94/96), for directing the cooling fluid from said inlet orifice to said outlet through-perforations (best seen Fig8, reinforcement pins 172 implicitly direct cooling fluid around itself as the cooling fluid travels to perforations 112 as the reinforcement pins 172 require a three-dimensional space in which the cooling fluid cannot intersect.).”


Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations introduced in claim 5 requiring the at least total of five fins where the outer four fins, two on each side of the central fin, are each located at angles alpha and beta; in combination with the remaining limitations of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799